Citation Nr: 0412789	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  02-16 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an effective date prior to March 17, 2000, 
for the grant of a 60 percent evaluation for pulmonary 
tuberculosis.

2.  Entitlement to an effective date prior to March 17, 2000, 
for the grant of a total disability rating based on 
individual unemployability due to a service-connected 
disability (TDIU).


WITNESSES AT HEARING ON APPEAL

The appellant and his son-in-law


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran had recognized service from November 1941 to May 
1942, and from September 1942 to March 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision in which the RO granted 
entitlement to a 60 percent evaluation for pulmonary 
tuberculosis, effective March 17, 2000, and entitlement to a 
TDIU, effective March 17, 2000.  The veteran subsequently 
perfected an appeal regarding the effective dates for the 
disability ratings assigned in that decision.

In September 2003, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the claims folder.

In a July 2002 rating decision, the RO denied entitlement to 
special monthly compensation benefits based on the need for 
regular aid and attendance or at the housebound rate.  The 
veteran did not express disagreement with that decision 
within one year of the date of receiving notification from 
the RO.  

However, in a statement received in September 2003, the 
veteran appears to have raised a new claim of entitlement to 
special monthly compensation benefits based on the need for 
regular aid and attendance or at the housebound rate.  This 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's informal claim for an increased evaluation 
for pulmonary tuberculosis and a TDIU was received by the RO 
on March 17, 2000.

2.  It is not factually ascertainable that an increased 
evaluation for pulmonary tuberculosis or a TDIU was warranted 
at any time during the year immediately prior to March 17, 
2000, which is the date on which the veteran filed his 
informal claim.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 17, 
2000, for the assignment of a 60 percent disability 
evaluation for pulmonary tuberculosis have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2003).

2.  The criteria for an effective date earlier than March 17, 
2000, for the assignment of a TDIU have not been met.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The record reflects that, in a May 1951 decision, the Board 
denied the veteran's claim of entitlement to service 
connection for pulmonary tuberculosis.  In an April 1985 
letter, the Manila RO again denied this claim.

Thereafter, in a letter received by the RO on April 2, 1997, 
the veteran indicated that he wished to reopen his claim of 
entitlement to service connection for pulmonary tuberculosis.  
However, in an April 1997 rating decision, the RO determined 
that new and material evidence had not been submitted to 
reopen that claim.  The veteran subsequently appealed that 
decision.

In January 1999, a VA specialist examined the veteran and 
noted an impression of pulmonary tuberculosis, minimal, 
activity undetermined, class V.  The VA specialist noted that 
an x-ray report dated prior to the veteran's discharge in 
1946 had shown evidence of pulmonary tuberculosis, R 
subapical region, minimally active.  The specialist concluded 
that the pulmonary tuberculosis found on examination was 
related to the diagnosis noted in service.

In a March 1999 rating decision, the RO granted entitlement 
to service connection for pulmonary tuberculosis and assigned 
a 10 percent evaluation, effective April 2, 1997.

The veteran subsequently underwent an additional VA 
examination in November 1998.  Chest x-rays showed right 
atypical capping with a scanty fibrocalcific infiltrate and 
an ill-defined haziness with thick irregular markings in the 
cardiophrenic area.  The examiner noted an impression of 
minimal pulmonary tuberculosis, activity undetermined, Class 
V and possible infiltrate vs. volume loss, right 
cardiophrenic area.

In April 1999, the veteran underwent another VA examination.  
As explained in the report of this examination, which was 
signed in June 1999, physical examination revealed occasional 
rhonci with decreased breath sounds on the left.  Spirometry 
revealed restrictive and obstructive ventilatory defects with 
improvement on bronchodilator challenge.  Chest x-rays 
revealed haziness in the right lung base as pleural 
thickening with diaphragmatic tenting.  The right apex showed 
minimal fibrocalcific residuals.  The examiner noted that 
pulmonary function testing (PFT) had to be repeated because 
of inadequate effort.  The best results showed FEV-1 to be at 
62.61 percent, and FEV-1/FVC to be at 70.09 percent.  The 
examiner noted a diagnosis of pulmonary tuberculosis, minimal 
fibrocalcification, right upper lung, chronic, stable, 
inactive, Class IV; with right basal pleural thickening, and 
combined restrictive and obstructive ventilatory defect.

As a result of the findings noted in the report of that 
examination, the RO granted an increased evaluation of 30 
percent in a July 1999 rating decision.

Shortly thereafter, in a letter received in July 1999, the 
veteran expressed disagreement with the 10 percent evaluation 
that was assigned by the RO in March 1999.  In another letter 
received in September 1999, the veteran acknowledged receipt 
of the July 1999 rating decision and expressed disagreement 
with the 30 percent evaluation assigned in that decision.  In 
February 2000, the RO responded by issuing a SOC.  

A February 2000 private medical certificate reveals that the 
veteran was complaining of a cough and easy fatigability.  
The certificate also reveals that he was given various 
medications for treatment of his symptoms.

In one of two letters received on March 17, 2000, the veteran 
indicated that he was submitting "new and material evidence" 
to support the grant of an increased evaluation for pulmonary 
tuberculosis.  He also noted that he would like to be sent 
the appropriate form so that he could file a formal claim for 
a TDIU.

However, in another letter received on May 22, 2000, the 
veteran indicated that he wished to withdraw his appeal.  He 
explained that the appeals process would take too long and 
that he did not wish to pursue it at his age.  He also noted, 
however, that he wished to file a new claim for an increased 
evaluation with the RO.

In a deferred rating decision dated in July 2000, the RO 
noted that the veteran had withdrawn his appeal to the Board 
but that he wished to file a new claim for an increased 
rating.

The veteran subsequently underwent an additional VA 
examination in August 2000.  It was noted that his last 
examination in April 1999 had revealed a FEV of 62 percent, 
and that he had been diagnosed with Class IV pulmonary 
tuberculosis at that time.  The veteran complained of a 
chronic cough productive of whitish sputum.  Physical 
examination revealed decreased breath sounds on both lung 
fields with bilateral wheezing.  The examiner noted a 
diagnosis of pulmonary tuberculosis, active, Class III.  The 
examiner concluded that the veteran had active pulmonary 
tuberculosis and was unemployable.

In September 2000, the veteran submitted a formal claim of 
entitlement to a TDIU.

In the May 2001 rating decision, the RO granted entitlement 
to a 60 percent evaluation for pulmonary tuberculosis, 
effective March 17, 2000.  The RO also granted the veteran's 
claim of entitlement to a TDIU, effective March 17, 2000.  

The veteran subsequently expressed disagreement with the 
effective dates assigned in that decision.  In a letter 
received in July 2001, the veteran asserted that the 
effective date of his grants should be May 1997 because he 
believed that this was the date on which he filed to reopen 
his claim for service connection.

During the veteran's September 2003 personal hearing, the 
veteran's son-in-law asserted that the effective date of the 
grants of a 60 percent evaluation for pulmonary tuberculosis 
and a TDIU should be April 2, 1997, which is the date on 
which his claim to reopen was received.

II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

The United States Court of Appeals for Veteran Claims 
recently has held that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
Statement of the Case (SOC), the appellant has been given 
notice of the criteria for establishing entitlement to an 
earlier effective date.  The Board notes an evidence 
development letter dated in December 2001 letter in which the 
veteran was advised of the VCAA, and of his and VA's 
responsibilities under the VCAA, including what evidence 
should be provided by the veteran and what evidence should be 
provided by VA.  In addition, the RO advised the veteran to 
submit or identify any other evidence or information in 
support of his claim.  See Pelegrini, supra.

It also appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

The Board also notes that, while the notice letter provided 
to the appellant was not given prior to the first RO 
adjudication of the claim, the notice was provided by the RO 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

After the notice was provided, the appellant was provided the 
opportunity to testify at a personal hearing before the 
undersigned.  The Board believes that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Therefore, the Board finds that VA has satisfied its duty to 
assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002)).  

III.  Entitlement to an effective date earlier than March 17, 
2000, for the grants of a 60 percent evaluation for pulmonary 
tuberculosis and a TDIU

The veteran essentially contends that an effective date of 
April 2, 1997 should be awarded for the grants of a 60 
percent evaluation for pulmonary tuberculosis and a TDIU 
because this was the date on which the RO received the letter 
from the veteran in which he indicated that he wished to 
reopen his previously denied claim for service connection.

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a); see also 38 
C.F.R. § 3.400(o)(1) (2003).  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  

An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In such an instance, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) 
(2003); Harper v. Brown, 10 Vet. App. 125 (1997).  The term 
"increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 
3.400 means an increase to the next disability level.  Hazan 
v. Gober, 10 Vet. App. 511 (1997).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 
3.155 (2003).  The regulation which governs informal claims, 
38 C.F.R. § 3.155, provides as follows: "(a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it [the formal claim] will be 
considered filed as of the date of receipt of the informal 
claim."

RO decisions which are unappealed become final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).  The 
governing regulations provide that an appeal consists of a 
timely filed NOD in writing and, after an SOC has been 
furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200 (2003).  

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board finds that the preponderance 
of the evidence is against granting earlier effective dates 
for the awards of a 60 percent evaluation for pulmonary 
tuberculosis and a TDIU.

In this regard, the Board recognizes that the veteran did 
file to reopen his previously denied claim for service 
connection for tuberculosis in April 1997.  The Board also 
recognizes that the veteran immediately perfected an appeal 
as to the issue of an increased rating after the 30 percent 
evaluation was assigned by the RO in March 1999 rating 
decision.  

However, the veteran withdrew that appeal in a letter 
received in May 2000.  See 38 C.F.R. § 20.204 (2003).  Thus, 
the March 1999 rating decision became final.  

The Board notes that, in the May 2000 letter, the veteran 
also indicated that he would like to request an increased 
evaluation for his pulmonary tuberculosis.  Thus, the Board 
believes that, although the veteran withdrew his appeal in 
this same document, it appears that he also wished to raise a 
new claim for an increased evaluation.

However, in an earlier letter received on March 17, 2000, the 
veteran indicated at that time that he was submitting "new 
and material evidence" regarding his request to receive 
additional benefits.  He also requested that he be provided 
with the appropriate document so that he could file a formal 
claim for a TDIU.

The record reflects that the RO has interpreted the veteran's 
March 17, 2000 letter, as an informal claim for an increased 
evaluation and a TDIU.  The Board notes that this situation 
appears to be somewhat confusing in that the March 2000 
letter was submitted prior to the May 2000 letter in which 
the veteran withdrew his appeal.  

Nevertheless, the Board agrees with the RO's conclusion that 
language contained in the March 2000 letter could be 
reasonably interpreted as expressing an intent to file new 
claims for an increased evaluation and a TDIU.  In addition, 
the Board believes that such a conclusion would not be 
inconsistent with the fact that the veteran subsequently 
formally withdrew his appeal to the Board in May 2000 while 
at the same time expressing a desire to file a new claim for 
an increased evaluation at the RO.

Having found that the letter received on March 17, 2000 
constituted an informal claim for an increased rating and a 
TDIU, the Board notes that the only basis on which an earlier 
effective date could be warranted for the grants of a 60 
percent evaluation and a TDIU would be if it became factually 
ascertainable that an increase in disability occurred within 
one year prior to March 17, 2000.  38 U.S.C.A. § 5110(b)(2); 
see also 38 C.F.R. § 3.400(o)(2).

In this regard, the Board notes that the RO has evaluated the 
veteran's pulmonary tuberculosis under 38 C.F.R. § 4.97, 
Diagnostic (DC) Code 6731 (2003).  Under this section, 
inactive pulmonary tuberculosis is, depending on the specific 
findings, to be rated as residuals of interstitial lung 
disease, restrictive lung disease, or, when obstructive lung 
disease is the major residual, as chronic bronchitis (DC 
6600).  

These diseases are rated primarily on the results of 
pulmonary function tests, for ratings from 10 percent to 60 
percent.  For restrictive disease or chronic bronchitis, FEV- 
1 of 71 to 80 percent predicted, or FEV-1/FVC of 71 to 80 
percent, or DLCO (SB) 66 to 80 percent predicted, warrants a 
10 percent rating.  FEV-1 of 56 to 70 percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent 
predicted warrants a 30 percent rating.  FEV-1 of 40 to 55 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) 40 to 55 percent, or; maximum oxygen consumption of 
15 to 20 ml/kg/min (with cardiorespiratory limit), warrants a 
60 percent rating.  38 C.F.R. § 4.97, DC 6600 and DC 6845 
(2003).

A total disability rating based upon individual 
unemployability due to service-connected disabilities is 
assigned when service-connected disabilities result in such 
impairment of mind or body that the average person would be 
precluded from following a substantially gainful occupation.  
38 C.F.R. §§ 3.340, 4.15 (2003).  If there is only one 
service- connected disability, it must be rated at 60 percent 
or more; if there are two or more service-connected 
disabilities, at least one must be rated at 40 percent or 
more and the combined rating must be at least 70 percent.  38 
C.F.R. § 4.16(a) (2003).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to impairment 
caused by non-service-connected disabilities.  38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2003).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

The record reflects that, in April 1999, the veteran 
underwent a VA examination.  At that time, his pulmonary 
tuberculosis was found to be inactive, and PFT revealed FEV-1 
of 62.61 percent predicted and FEV-1/FVC of 70.09 percent.  
The Board notes that these findings are consistent with the 
assignment of no more than a 30 percent evaluation under the 
aforementioned criteria.  

The only remaining medical evidence of record during the one-
year period prior to March 17, 2000 is the February 2000 
medical certificate in which it was noted that the veteran 
was complaining of a cough and easy fatigability.  However, 
the Board notes that the findings reported in this 
certificate do not support the assignment of a disability 
rating in excess of 30 percent under any of the applicable 
diagnostic codes.  38 C.F.R. § 4.97, DC 6731.

Furthermore, the Board notes that there is no evidence of 
record during the period between March 1999 and March 2000 
suggesting that the veteran was precluded from following 
substantial gainful employment solely due to his service-
connected pulmonary tuberculosis.  As discussed in detail in 
the Factual Background, such a finding first appeared in the 
record in the report of his August 2000 VA examination. 

The Board appreciates the sincerity of the veteran's belief 
in the merit of his claim, and his testimony at the Travel 
Board hearing before the undersigned.  However, in view of 
the foregoing, the Board concludes that it was not factually 
ascertainable that an increase in disability or a TDIU was 
warranted within the one-year period prior to March 17, 2000, 
which is the date of the veteran's informal claim.  Thus, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims.  The benefits sought on appeal are, 
accordingly, denied.


ORDER

Entitlement to an effective date prior to March 17, 2000, for 
the grant of a 60 percent evaluation for pulmonary 
tuberculosis is denied.

Entitlement to an effective date prior to March 17, 2000, for 
the grant of a TDIU is denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



